Title: To Thomas Jefferson from Thomas Jameson, 4 March 1808
From: Jameson, Thomas
To: Jefferson, Thomas


                  
                     Sir, 
                     Charlottesville March 4th. 1808
                  
                  I wrote to you in the Course of the last Winter, respecting My Account against you—which I got Mr. Bacon to hand you, not hearing from you I have thought it possible that either, My letter to you, or yours to me Might have Miscarried. The sum is but small, but it is an Object with me at this time—I hope you will have it in your power to forward it on to me by the Return of the Mail without any incovenience to yourself 
                  I am yrs. &c
                  
                     Thos. Jameson 
                     
                  
               